UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6763



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMANUEL JEROME GARDNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:03-cr-00014-H)


Submitted: February 15, 2007               Decided:   February 21, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel Jerome Gardner, Appellant Pro Se.        Yvonne Victoria
Watford-McKinney, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Emmanuel J. Gardner appeals the district court’s amended

judgment entered pursuant to Fed. R. Crim. P. 36.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Gardner, No. 4:03-cr-00014-H (E.D.N.C. Mar. 23, 2006).        We further

deny Gardner’s motion for appointment of counsel. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -